Citation Nr: 0030046	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-02 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
somatoform disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel







INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for a somatoform disorder.  In September 
2000, the appellant testified at a Travel Board hearing in 
Chicago Illinois before the undersigned.  


REMAND

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (1999).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  Nevertheless, the present level 
of disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In a May 1997 statement, Reuben T. Nichols, M.D., a private 
physician who has treated the veteran, noted that the veteran 
recently had been manifesting an increased amount of anxiety.  
However, the report of the most recent VA psychiatric 
examination of the veteran in June 1997 provides very little 
information regarding the current manifestations and severity 
of the service-connected psychiatric disability.  Another VA 
psychiatric examination is needed to obtain more complete 
findings.  The Board notes that the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA psychiatric examination to determine 
the current severity of his service-
connected somatoform disorder.  His 
claims file, including a copy of this 
remand, should be reviewed by the 
examiner prior to the examination.  The 
examiner should describe in detail the 
current manifestations and severity of 
the somatoform disorder, including, but 
not limited to, the existence, 
persistence, and frequency of symptoms 
such as depressed mood, anxiety, sleep 
impairment, panic attacks, memory 
impairment, suicidal ideation, and 
impairment of orientation, and the extent 
to which the veteran's occupational and 
social functioning is currently impaired 
by the disorder.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score, and explain its 
significance.

The RO should ensure that the development sought is 
completed, then review the case.  If the claim on appeal 
remains denied, the veteran and his representative should be 
furnished an appropriate supplemental statement of the case 
and given the opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


